In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00095-CR



           WILLIE MEDFORD, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28497




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Appellant, Willie Medford, Jr., appeals from his conviction of possession of a controlled

substance. The clerk’s record was filed June 18, 2013, and the reporter’s record was filed

June 19, 2013, making the appellant’s brief due July 19, 2013. On July 15, counsel for appellant

filed a motion seeking an extension of appellant’s briefing deadline. The motion was granted,

and the deadline was extended to August 9, 2013. On August 30, 2013, this Court advised

counsel for appellant that the appellate brief was three weeks past due, without a request for

more time or any explanation to this Court for its absence. We warned counsel that if appellant’s

brief and an adequate explanation for the delay was not received within ten days of the August

30 letter to counsel, the appeal would be subject to abatement to the trial court for a hearing.

Rather than filing the brief with an adequate explanation for the delay, counsel for appellant filed

another motion seeking a sixty-day extension of the briefing deadline.

       We have reviewed counsel’s motion to extend and the record on appeal, and we have

been provided with no compelling information to convince us that this brief requires more time

to prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before October 8, 2013.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: September 17, 2013




                                                 2